

116 S2574 IS: 
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2574IN THE SENATE OF THE UNITED STATESSeptember 26, 2019Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to increase the ability of Medicare and Medicaid
			 providers to access the National Practitioner Data Bank for the purpose of
			 conducting employee background checks.
	
 1.Short titleThis Act may be cited as the Promote Responsible Oversight and Targeted Employee background Check Transparency for Seniors Act or the PROTECTS Act. 2.Permitting Medicare and Medicaid providers to access the National Practitioner Data Bank to conduct employee background checksSection 1921(b)(6) of the Social Security Act (42 U.S.C. 1396r–2(b)(6)) is amended—
 (1)by striking and other health care entities (as defined in section 431 of the Health Care Quality Improvement Act of 1986) and inserting , other health care entities (as defined in section 431 of the Health Care Quality Improvement Act of 1986), providers of services (as defined in section 1861(u)), suppliers (as defined in section 1861(d)), and providers of items or services under a State plan under this title (or a waiver of such a plan); and
 (2)by striking such hospitals or other health care entities and inserting such hospitals, health care entities, providers, or suppliers.